Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to applicant’s filing dated August 13, 2021. The following action is taken:Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama et al (8335052).
Claims 1 and 10 read on a standard near field (NFT) in a magneto resistive head. The reference shows a recording device, comprising: an external magnetic field application unit that is configured to apply an external magnetic field to a magnetic recording medium  fig 4 element 5, 6A and 6B; a light irradiation unit that is configured to irradiate light fig 4 element 3; and a light focusing unit that is configured to focus the light from the light irradiation unit by resonating the light to generate an enhanced magnetic field in which a magnetic field of the light is enhanced see fig 4 showing a resonator 8 for enhancing the magnetic field, wherein magnetization of the magnetic recording medium is inverted by applying the external magnetic field and the enhanced magnetic field to the magnetic recording medium column 9 lines 10-21.
With respect to the limitation of claim 2.  The claim fails to define the limitation “natural resonance”. Therefor the examiner read on the limitation as any resonance used by the reference and cited in fig 4 element 8.
With respect to the limitation of claim 9 see fig 4 element 3.
With respect to the limitations 11 and 12 of claims see column 8 line 66 to column 9 line 10 wherein the magnetic field flux is activated prior to the light beam.

Claim Objections
Claims 3-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The cited prior art does not show or teach a side disposed within 200 nm of the recording surface as in claim 3.  The cited prior art does not show a focusing unit corner side portion as in claim 4. The cited prior art does not show a plurality of external magnetic field units as in claim 5. An epsilon iron oxide particle disk as in claims 6 and 13. The applying of a light beam to the focusing unit without applying the light tot eh medium as in claim 7. The ring shaped focusing unit as in claim 8. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688